I think the majority reaches the wrong conclusion on the single question presented, and the error is caused by confusing the terms "school district" and "school." The term "school district" has reference to a municipal subdivision of the state and derives its powers by delegation from the state. It is a legal entity organized as an agency of the state to maintain the "schools." 24 R. C. L. 562, § 6. The term "school" denotes an institution for instruction or education, or a collective body of instructors and pupils. 56 C. J. 167. The "school district" has certain powers given it by the Legislature, while the school is not a legal entity and has no powers. *Page 68 
Section 6940, O. S. 1931 (70 Okla. St. Ann. § 281), has to do with the single question of the creation, management, and authority of Union Graded School Districts. It plainly says that such a district is to be formed by "two or more adjacentschool districts." The petition calling the election must be signed by "one-third of the legal voters of each district." The clerks of the "respective districts" must certify the list of legal voters. Notices of the special meeting called to pass upon the question must be posted in "each of the schooldistricts" to be united. The meeting must be held in "one of the districts." If, at the meeting, the requisite number of voters vote in favor of forming a Union Graded School District, it is the duty of the county superintendent to declare "the original districts comprising the Union Graded School District disorganized." Thus this section requires two or more school districts to form a Union Graded District. The creation of different kinds of school districts rests solely upon authority of laws passed by the Legislature, and we must look to the language of the statutes for such authority. To say that section 6940 authorizes a single common school district to convert itself into a Union Graded School District obviously does violence to the plain language of the statute.
In fact, I do not understand that it is so contended, but it is said that section 6946, O. S. 1931 (70 Okla. St. Ann. § 285), authorizes a single common school district to change its "school system" so that it may become, in practical effect, a Union Graded School District. The majority opinion says that a common school district is authorized to change its school system "in like manner as two or more districts united." But section 6946 has to do with the sole question of establishing in "any single district" a "graded or high school." The section says nothing about establishing a school district. Nor does it say anything about establishing a school system which will give a common school district the same powers as a union graded school district. The statute simply gives authority to establish a graded school or a school for higher education. The phrase "in like manner as two or more districts united" has reference only to the procedure to be followed by a single district in establishing such school. To say that the statute authorizes the creation of a "school district" or a legal entity with the same powers as a union graded school district is a plain violation of the language of the section and fails to observe the distinction between a "school" and a "school district." The fact that by departmental construction this distinction has been overlooked and the terms "school" and "school district" have been loosely and erroneously used synonymously is no reason to perpetuate the error in the decisions of this court.
It appears from the statement of facts that the majority opinion here involved seeks to change the character of the common school district so as to merely authorize the establishment of a high school. But the petition does not merely seek to establish a high school. There is doubt that it has such authority. The application for the writ of mandamus recites that the circulated petition which is sought to be approved asks "that plaintiff call an election in said district for the purpose of voting on the abolition of school district No. 16, and establishing a 'union graded' school district in lieu thereof."
For these reasons, I dissent to the opinion of the majority.
I am authorized to say that Mr. Justice GIBSON concurs in this dissent.